People v Adikov (2016 NY Slip Op 02292)





People v Adikov


2016 NY Slip Op 02292


Decided on March 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2016

Friedman, J.P., Andrias, Saxe, Richter, JJ.


629 5549/10 5158/11

[*1]The People of the State of New York, Respondent,
vRashitbek Adikov, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered February 8, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him to a term of two to six years, unanimously affirmed.
The court properly denied defendant's motion to withdraw his guilty plea. Based on an objective reading of the plea bargain (see People v Collier, 22 NY3d 429, 433-434 [2013]), we conclude that defendant's plea was not induced by an unfulfilled promise. Defendant was clearly apprised that the promise was a sentence of two to six years, and not time served. While the court informed defendant that his sentence would "in effect" be time served because he had already served the two-year minimum, and because prompt parole for the purpose of deportation to defendant's native country was very likely, this was expressed in terms of probability, not certainty. The court also made no firm promise about whether defendant would be in City or State custody before being paroled. In any event, to the extent the promise could be objectively understood to be a promise of a sentence that was nearly or approximately a sentence of time served, that promise was essentially fulfilled.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2016
CLERK